Title: To George Washington from Henry Laurens, 27 September 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 27th Septr [1778]
          
          I had the honor of writing to Your Excellency the 20th Instant by Colonel Hazen.
          This will be accompanied by an Act of Congress of the 25th Inst. for the immediate defence of South Carolina and Georgia, to which I beg leave to refer.
          Congress have appointed Mr John Ternant Lieutenant Colonel in the service of the United States, and Inspector of the Troops in South Carolina and Georgia and ordered that he be allowed the Pay and subsistence of a Lieutenant Colonel from the 26th March last. I have the honor to be &c.
        